Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected specification, sequence listing and response filed May 23, 2022 have been received and entered into the case. 

Election/Restrictions
Newly submitted claim 14 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 14 is directed to a method for preventing or treating liver fibrosis or cirrhosis by increasing the expression of transcriptional intermediary factor 1 gamma (TIF1γ) in the liver of a subject whereas the currently elected invention is directed to a method for preventing or treating liver fibrosis or cirrhosis by administering a composition with an active ingredient that is an expression enhancer or activity inducer of TIF1γ.  
The PCT rules provide for the examination of the first claimed product, the first claimed method of making that product, and the first claimed method of using that product in one application, but do not provide for the examination of multiple products or unrelated methods.  Accordingly, the instantly claimed methods of treatment differ in process and function.  These methods are independent since they are not disclosed as capable of use together, they have different modes of operation, they have different functions, and/or they have different effects. One would not have to practice the various methods at the same time to practice just one method alone. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 14 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of the Claims 
	Claims 6-8 and 10-14 are currently pending.
Claims 8 and 11 are amended.
	Claims 6, 7 and 14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 1-5 and 9 are cancelled.
Claim 14 is new.
	Claims 8 and 10-13 have been considered on the merits. 

Specification Objections
	It is noted and appreciated that the majority of the trade names or marks have been corrected.  However, there are still several that need to be corrected.

The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the terms: RNeasy® plus mini kit on pg. 20 line 25; GlutaMax™ on pg. 20 line 7; and BioRad® transfer unit on pg. 21 line 23, which are a trade names or a marks used in commerce, have been noted in this application.  The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 


Nucleotide and/or Amino Acid Sequence Disclosures
	It is noted that the Applicant corrected the majority of the missing nucleotide sequences in the Specification and provided a “Sequence Listing” for all of the sequences in the Specification except for one sequence.  There is a sequence on pg. 26 line 9 for a shRNA sequence that has not been labeled and has not been included in the Sequence Listing.  It is also noted that the marked up version of the Specification does not include the SEQ ID NOs of Table 2.  

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.


Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ), written description requirement, are revised due to amendment.  
New claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ), for new matter, have been added due to the claim amendments.
New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), new matter have been added due to the claim amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to a method of preventing or treating liver fibrosis by administrating an expression enhancer or activity inducer of transcriptional intermediary factor 1 gamma (TIF1γ) as an active ingredient where the expression enhancer or activity inducer of TIF1γ may be a histone deacetylase (HDAC) inhibitor, a transforming growth factor beta (TGF-β) signal inhibitor or an epithelial-mesenchymal transition (EMT) inhibitor.  Thus, the claims are broadly drawn to any compound, molecule or cell which enhances the expression or induces the activity of TIF1γ by inhibiting HDAC, TGF-β or EMT.  Therefore, these claims are considered genus claims that encompass a wide array of factors.  The claim encompasses any HDAC, TGF-β and EMT inhibitor which are not described by their function, structure or relation thereto.  The genus is highly variant, inclusive to numerous structural variants because a significant number of structural differences between genus members is permitted. 
Similarly, claim 11 lists the expression enhancer or activity inducer of transcriptional intermediary factor 1 gamma (TIF1γ) may be a synthetic compound, a microbial culture solution or extract, a synthetic peptide, a nucleic acid, a protein, an antibody, an aptamer, or a natural extract.  Thus, the claims are broadly drawn to any compound or molecule which enhances the expression or induces the activity of TIF1γ.  Therefore, these claims are considered genus claims that encompass a wide array of factors.  The claims encompass any expression enhancer or activity inducer of TIF1γ which are not described by their function, structure or relation thereto.  The genus is highly variant, inclusive to numerous structural variants because a significant number of structural differences between genus members is permitted.  
The specification describes only human embryonic mesenchymal stem cells (hE-MESCs) and HGF which enhance the expression of TIF1γ (0011, 0037, 0038, 0059, Example 6 of published application), and contemplates other potential expression enhancers (0014-0015 of published application).  The specification lists expression or activity enhancers of TIF1γ may be a hepatocyte growth factor (HGF), a histone deacetylase (HDAC) inhibitor, a transforming growth factor beta (TGF-β) signal inhibitor or an epithelial-mesenchymal transition (EMT) inhibitor (0053 of published application).  In addition, the specification contemplates testing agents which increase the expression of TIF1γ, including “a synthetic compound, a microbial culture solution or extract, a synthetic peptide, a nucleic acid, a protein, an antibody, an aptamer, or a natural extract” (0014-0015 of published application).  In sum, the specification does not disclose the diverse genus.  
The specification does not place any structure, chemical or functional limitations on the embraced by genera of “an expression enhancer or activity inducer of transcriptional intermediary factor 1 gamma (TIF1γ)”, “a histone deacetylase (HDAC) inhibitor”, “a transforming growth factor beta (TGF-β) signal inhibitor”, and “an epithelial-mesenchymal transition (EMT) inhibitor”.  The recitations of “an expression enhancer or activity inducer of TIF1γ” and “a histone deacetylase (HDAC) inhibitor, a transforming growth factor beta (TGF-β) signal inhibitor or an epithelial-mesenchymal transition (EMT) inhibitor” do not convey a common structure or function of the enhancers or inhibitors and is not so defined in the specification.  In sum, specification and the claims do not provide any guidance on the structures of “an expression enhancer or activity inducer of TIF1γ”, “a histone deacetylase (HDAC) inhibitor”, “a transforming growth factor beta (TGF-β) signal inhibitor” and “an epithelial-mesenchymal transition (EMT) inhibitor”.  Similarly, the Specification does not do not provide any guidance on the structures of a synthetic compound, a microbial culture solution or extract, a synthetic peptide, a nucleic acid, a protein, an antibody, an aptamer, or a natural extract except that these are types of materials which can be used in a method for screening a candidate material for preventing or treating liver fibrosis or cirrhosis (0014-0015 of published application).  
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, with respect to all of the potential species of expression enhancers or activity inducers of TIF1γ that may exhibit the claimed activity and to all of the potential species of inhibitors of HDAC, TGF-β and EMT, synthetic compounds, microbial culture solutions or extracts, synthetic peptides, nucleic acids, proteins, antibodies, aptamers, or natural extracts that may exhibit the claimed activity.  The possible variations of compounds and factors are limitless with potentially thousands of compounds and factors that may exhibit the claimed activities.  The purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by them.  A patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention.  Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  
The specification lacks sufficient variety of species of compounds to reflect this variance in the genus since the specification does not provide any examples of such a genus of compounds.  Accordingly, the specification fails to provide adequate written description for the genera of “an expression enhancer or activity inducer of transcriptional intermediary factor 1 gamma (TIF1γ)”, “a histone deacetylase (HDAC) inhibitor”, “a transforming growth factor beta (TGF-β) signal inhibitor”, “an epithelial-mesenchymal transition (EMT) inhibitor” and “a synthetic compound, a microbial culture solution or extract, a synthetic peptide, a nucleic acid, a protein, an antibody, an aptamer, or a natural extract” and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed had possession of the entire scope of the claimed invention.  Moreover, the specification neither describes the complete structure of a representative number of species, nor describes a representative number of species in terms of partial structure and relevant identifying characteristics.  Absent of such teachings and guidance as to the structure and function of these compounds, the specification does not describe the claimed antagonist in such full, clear, concise and exact terms so as to indicate that Applicant had possession of these extracts at the time of filing of the present application.  Thus, the written description requirement has not been satisfied.



Claims 8 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 8 recites a limitation of “wherein the expression enhancer or activity inducer of TIF1γ is selected from the group consisting of …TIF1γ”.  The Specification describes TIF1γ is selected from the group consisting of hepatocyte growth factor (HGF), a histone deacetylase (HDAC) inhibitor, a transforming growth factor beta (TGF-β) signal inhibitor, and an epithelial-mesenchymal transition (EMT) inhibitor (para. 0053 of published application), but does not list TIF1γ.  Claim 11 recites a limitation of “wherein the expression enhancer or activity inducer of TIF1γ is selected from the group consisting of a synthetic compound, a microbial         culture solution or extract, a synthetic peptide, a nucleic acid, a protein, an antibody, an aptamer, and a natural extract”.  The Specification describes a synthetic compound, a microbial         culture solution or extract, a synthetic peptide, a nucleic acid, a protein, an antibody, an aptamer, and a natural extract as test materials for a method for screening a candidate material for preventing or treating liver fibrosis or cirrhosis (para. 0014-0015 of published application), but does not describe these materials as actual expression enhancers or activity inducers of TIF1γ.  
This is a new matter rejection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 10, the phrase “wherein the expression enhancer or activity inducer of TIF1γ is a human embryonic stem cell-derived mesenchymal stem cell”, renders the claim and its dependents indefinite, since it is unclear if the mesenchymal stem cell is an additional expression enhancer or activity inducer of TIF1γ to be included in the pharmaceutical composition to those listed in claim 8 (from which claim 10 depends from) or that the mesenchymal stem cell of claim 10 includes one of the characteristics of being a hepatocyte growth factor (HGF), a histone deacetylase (HDAC) inhibitor, a transforming growth factor beta (TGF-β) signal inhibitor, TIF1γ and an epithelial-mesenchymal transition (EMT) inhibitor.  For the purposes of compact prosecution, the limitation of claim 10 will be interpreted to mean to be included in the list of expression enhancers or activity inducers of TIF1γ to be selected from in claim 8.
In claim 11, the phrase “wherein the expression enhancer or activity inducer of TIF1γ is selected from the group consisting of a synthetic compound, a microbial         culture solution or extract, a synthetic peptide, a nucleic acid, a protein, an antibody, an aptamer, and a natural extract”, renders the claim and its dependents indefinite, since it is unclear if these materials are additional expression enhancers or activity inducers of TIF1γ to be included in the pharmaceutical composition to those listed in claim 8 (from which claim 11 depends from) or that these materials listed in claim 11 includes one of the characteristics of being a hepatocyte growth factor (HGF), a histone deacetylase (HDAC) inhibitor, a transforming growth factor beta (TGF-β) signal inhibitor, TIF1γ and an epithelial-mesenchymal transition (EMT) inhibitor.  For the purposes of compact prosecution, the limitation of claim 11 will be interpreted to mean to be included in the list of expression enhancers or activity inducers of TIF1γ to be selected from in claim 8.
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  New claim rejections under 35 USC § 102 have been added to address the claim amendments.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhao et al. (World Journal of Gastroenterology, 2012) as evidenced by Aziz et al. (Clinical Biochemistry, 2007).
With respect to claims 8 and 10, Zhao teaches a method of treating liver fibrosis by administering mesenchymal stem cells (MSCs) to a subject (abstract).  Further with respect to claims 8 and 10, Zhao teaches that MSCs a can treat acutely damaged tissue and reduce chronic fibrogenesis (pg. 1049 Col. 2 para. 2).  With respect claim 8, Zhao teaches that treatment with mesenchymal stem cells increases HGF expression (pg. 1054 Co1. 1 and Fig. 5).
Although, Zhao does not teach the method by which mesenchymal stem cells are derived as in claim 10 where the cells are derived from human embryonic cells, this limitation is interpreted as product by process type limitation.  Furthermore, it is noted that the method for deriving the mesenchymal stem cells for the administration of the mesenchymal stem cells is immaterial or inconsequential to the operation of the method.  In other words, the mesenchymal stem cells of Zhao are the same mesenchymal stem cells as the claimed invention regardless of method of production absent a showing of secondary considerations.  
With respect claim 12, Zhao teaches that the expression of α-SMA is significantly reduced after MSC transplantation (Fig. 3, pg. 1051 Col. 2 para. 2 and pg. 1056 Col. 1 para. 3).  With respect claim 13, Zhao teaches that there is reduced collagen deposition in the rats treated by intravenously transplanted MSCs (pg. 1051 Col. 2 para. 2 and pg. 1057 last para.).  Zhao is silent with respect to the type of collagen, however, MSCs inherently reduce collagen type I in the liver when administered as evidenced by Aziz.  Aziz reports that when MSCs are administered to rats with experimental liver fibrosis the cells decrease liver collagen type I expression (abstract).
Therefore, the reference anticipates the claimed subject matter.   


Response to Arguments 
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 112, Applicant argues that claims 8 and 11 have been amended to include specific expression enhancers or activity inducers of TIF1γ (Remarks pg. 7-8 bridging para.).  Applicant further argues that a skilled artisan with teachings of the specification, that increasing expression or inducing activity of TIF1γ, would know that any of the genus claimed compounds with this desired activity could be used treat liver fibrosis or cirrhosis and at least a subset of enhancers as recited are supported by the written description (Remarks pg. 8 para. 2).  These arguments were not found to be persuasive with respect to some of the expression enhancers or activity inducers of TIF1γ being claimed as explained in the revised rejections under 35 U.S.C. § 112 (a), written description.  Specifically, the expression enhancers or activity inducers of TIF1γ of a histone deacetylase (HDAC) inhibitor, a transforming growth factor beta (TGF-β) signal inhibitor, an epithelial-mesenchymal transition (EMT) inhibitor, a synthetic compound, a microbial culture solution or extract, a synthetic peptide, a nucleic acid, a protein, an antibody, an aptamer, and a natural extract are broadly drawn to any compound, molecule or cell which enhances the expression or induces the activity of TIF1γ by inhibiting HDAC, TGF-β or EMT or is one of these listed materials.  It is maintained that the claims are considered genus claims that encompass a wide array of factors.  The claims encompass any expression enhancer or activity inducer of TIF1γ which are not described by their function, structure or relation thereto.  The genus is highly variant, inclusive to numerous structural variants because a significant number of structural differences between genus members is permitted.  
With respect to the rejections under 35 U.S.C. § 102, Applicant argues that the data in the specification demonstrate that TIF1γ is a novel anti-fibrotic factor.  Specifically, Applicant when TIF1γ was knocked down the secretion of type I collagen was increased, when TIF1γ was over-expressed the expression of α-SMA is decreased, treatment of cells with TGFβ1, a fibrosis inducing factor, and decreases the expression of TIF1γ (Remarks pg. 8 para. 3).  Applicant further argues that Zhao does not teach an expression enhancer or activity inducer of TIF1γ as an active ingredient for the effective treatment of liver fibrosis (Remarks pg. 8 para. 3).  However, these arguments fail to persuade because Zhao teaches the claimed method of treating liver fibrosis or cirrhosis by administering the claimed pharmaceutical composition of mesenchymal stem cells and HGF.  Thus, the claimed function must be inherent to the reference composition.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new. Thus the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. (MPEP 2112)
Applicant submitted a translation of the certified copy of the priority application so that the instant application is entitled to the priority date of July 25, 2016, accordingly, Lotfinia is no longer prior art (Remarks pg. 9 para. 2-3).  The rejection has been withdrawn due to the submission of the translation of the certified copy of the priority application.  

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632